Citation Nr: 0428036	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-01 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 
1998 for the assignment of a 20 percent evaluation for 
service-connected hemorrhoids.

2.  Entitlement to an initial evaluation in excess of 10 
percent for reflux esophagitis.

3.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada in November 1996, October 2001, and January 
2003.

The issue of entitlement to a higher initial evaluation for 
reflux esophagitis was previously denied by the Board in a 
December 2002 decision.  This decision was subsequently 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) in May 2003, and the Board then remanded this 
case to the RO in June 2003.  In a separate issuance, the 
Board remanded the issue of entitlement to a compensable 
evaluation for pseudofolliculitis barbae back to the RO in 
the same month.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for reflux esophagitis and entitlement to a 
compensable evaluation for pseudofolliculitis barbae are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  In view of a relevant statement dated in March 1997, the 
Board finds that the appropriate date of claim with regard to 
the veteran's service-connected hemorrhoids is June 6, 1996; 
he was discharged from service on May 13, 1996 and had 
bleeding hemorrhoids prior to January 1998.


CONCLUSION OF LAW

The criteria for an effective date of May 14, 1996 for the 
assignment of a 20 percent evaluation for hemorrhoids have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  
As this claim concerns entitlement to an effective date prior 
to January 1998 for the grant of a 20 percent evaluation for 
hemorrhoids, a contemporaneous examination is not 
"necessary" under 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO described such evidence in an April 
2004 letter.  By this letter, the RO has also notified the 
veteran of exactly which portion of that evidence (if any) 
was to be provided by him and which portion VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was further notified that he 
should submit any additional evidence that he had in support 
of his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the April 2004 
letter was not given prior to the first AOJ adjudications of 
his claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  After the notice was provided, the veteran's claim 
was readjudicated in a July 2004 Supplemental Statement of 
the Case.  The veteran has thus been provided with every 
opportunity to submit evidence and argument in support of his 
claim, as well as to respond to VA notices.  As such, the 
Board is satisfied that no prejudice to the veteran will 
result from an adjudication of his claim in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

38 U.S.C.A. § 5110(b)(2) provides that, in cases involving a 
claim for an increased evaluation, the effective date will be 
the earliest date as of which it was factually ascertainable 
that an increase in disability occurred if the claim is 
received within one year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2) (providing that, if the claim is not received 
within one year from such date, the effective date is the 
date of receipt claim); Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).  As such, determining whether an effective 
date assigned for an increased evaluation is proper under the 
law requires: (1) a determination of the date of the receipt 
of the claim for the increased evaluation, and (2) a review 
of all the evidence of record to determine when an increase 
in disability was "ascertainable."  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).

Also, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001); see 
also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

In this case, the veteran's initial claim for service 
connection for hemorrhoids was received on June 6, 1996.  The 
RO granted this claim in a November 1996 rating decision and 
assigned a zero percent evaluation, effective as of May 14, 
1996 (the date following the date of discharge from service).  
At the time of this grant, the veteran had not been examined 
as to the severity and symptoms of his hemorrhoids.

Subsequently, in March 1997, the veteran submitted a 
statement in which he indicated that he "disagree[d] with 
the ratings you have given me."  The RO interpreted this 
statement as a Notice of Disagreement for certain specified 
disorders but did not inquire whether this statement was 
intended to represent a Notice of Disagreement as to the 
evaluations for the remaining service-connected disorders, 
including hemorrhoids.  Given the wording of this statement, 
the Board will resolve doubt in the veteran's favor and find 
this statement to represent a continued claim as to the 
hemorrhoids evaluation. 

The question then becomes whether the criteria for a 20 
percent evaluation were met prior to January 20, 1998, the 
date assigned by the RO in assigning the 20 percent 
evaluation in a January 2003 rating decision.  In this 
regard, the Board observes that the veteran was treated for 
hemorrhoid symptoms on multiple occasions in November and 
December of 1996.  A treatment note from December 1996 
reflects that he had rectal bleeding for six months.  Under 
38 C.F.R. § 4.114, Diagnostic Code 7336, a maximum evaluation 
of 20 percent is assigned in cases of persistent bleeding, 
secondary anemia, or fissures.  Given this extensive history 
of bleeding, the Board finds that there was a basis for a 20 
percent evaluation prior to January 20, 1998.  

Overall, the criteria for an effective date of May 14, 1996 
(the date following the date of discharge from service) for a 
20 percent evaluation for hemorrhoids have been met in this 
case.  The veteran's claim is thus granted in full.





ORDER

An effective date of May 14, 1996 is granted for the 
assignment of a 20 percent evaluation for hemorrhoids.


REMAND

The Board has reviewed the claims file and observes that the 
veteran's service-connected reflux esophagitis has not been 
addressed upon examination since December 2000, well over 
three years ago.  This examination report is much too old for 
current evaluation purposes, and a new examination is needed 
prior to further Board adjudication of the claim for a higher 
initial evaluation for this disability.

Additionally, the RO has not, to date, considered the 
veteran's claim for a compensable evaluation for 
pseudofolliculitis barbae under the revised criteria of 
38 C.F.R. § 4.118.  Under these revisions, the appropriate 
diagnostic code is now Diagnostic Code 7815.  These revisions 
were effectuated as of August 30, 2002 but were not included 
in the July 2004 Supplemental Statement of the Case or any 
other issuance.  Moreover, as the veteran's skin disorder 
affects his face, as indicated in a January 2003 VA skin 
examination report, the criteria of Diagnostic Code 7800 
should also be considered.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the symptoms and severity of his reflux 
esophagitis.  The examiner should review 
the veteran's claims file in conjunction 
with the examination and describe the 
nature and extent of all current upper 
gastrointestinal symptoms.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claims of entitlement to an 
initial evaluation in excess of 10 
percent for reflux esophagitis and a 
compensable evaluation for 
pseudofolliculitis barbae should be 
readjudicated.  In readjudicating the 
latter claim, consideration should be 
given to the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806, and 
7815 (2003).  If the determination of 
either claim remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806, and 7815 
(2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



